DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Morriyama (USPAPN 2011/0142286) discloses:
a memory; and a processor that is coupled to the memory (see para [53], a computer) and that is configured to:
extract a local feature of a feature point from each image included in an input image set; extract, from each image pair selected from images included in the image set, a common pattern configured by a set of feature point pairs that have similar local features extracted in images configuring the image pair, the set of feature point pairs being geometrically similar to each other (see para [125] and [141], extracting common features of a target showing in multiple frames); and
detect, as a region indicating an object to be detected, a region that is based on a common pattern that is omnipresent in the image set, among extracted common patterns (see para [141], determining a candidate area in a new frame based on the extracted common features).
However, Morriyama does not disclose in each image included in the image set (i.e., the candidate area is applied to a new frame and not the multiple frames from which the common features are extracted from). Similar reasons apply to claims 7 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668